Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 1 of 10 PageID #: 176




                             EXHIBIT 1
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 2 of 10 PageID #: 177


                                                                             1


 1                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
 2

 3        UNITED STATES OF AMERICA,      ) Criminal
                                         ) No. 18-538 (MKB)
 4                       Government,     )
                                         ) STATUS CONFERENCE
 5       vs.                             )
                                         ) Brooklyn, New York
 6       NG CHONG HWA, also known as     ) Date: November 22, 2019
         Roger Ng,                       ) Time: 10:00 a.m.
 7                                       )
                         Defendant.      )
 8   ___________________________________________________________

 9                  TRANSCRIPT OF STATUS CONFERENCE
                               HELD BEFORE
10                THE HONORABLE JUDGE MARGO K. BRODIE
                      UNITED STATES DISTRICT JUDGE
11   ____________________________________________________________

12                           A P P E A R A N C E S

13   For the Government:          Alixandra Smith, AUSA
                                  Jacquelyn M. Kasulis, AUSA
14                                US Attorney's Office
                                  Eastern District of New York
15                                271 Cadman Plaza East
                                  Brooklyn, New York 11201
16                                718-254-7000
                                       -and
17                                Jennifer E. Ambuehl, Esq.
                                  United States Department of Justice
18                                Money Laundering and
                                  Asset Recovery Section
19                                1400 New York Ave, NW, Room 7113
                                  Washington, DC 20530
20                                202-307-3066

21

22   (Appearances continued on the next page)

23

24   COURT REPORTER:        Annette M. Montalvo
                            Office: 718-804-2711
25



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 3 of 10 PageID #: 178


                                                                             2


 1   APPEARANCES:    (Continued)

 2

 3   For the Government:           Nikhila Raj, Esq.
                                   United States Department of Justice
 4                                 Fraud Section
                                   1400 New York Ave, NW
 5                                 Washington, DC 20530
                                   202-307-3066
 6

 7   For the Defendant:            Marc Agnifilo, Esq.
                                   Jacob Kaplan, Esq.
 8                                 Teny R. Geragos, Esq.
                                   Brafman & Associates
 9                                 767 Third Avenue, 26th Floor
                                   New York, New York 10017
10                                 212-750-7800

11

12

13

14

15

16   Proceedings reported by machine shorthand, transcript produced
     by computer-aided transcription.
17   ____________________________________________________________

18   Court Reporter:               Annette M. Montalvo, CSR, RDR, CRR
                                   Official Court Reporter
19                                 United States Courthouse, Room N375
                                   225 Cadman Plaza East
20                                 Brooklyn, New York 11201
                                   718-804-2711
21

22

23

24

25



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 4 of 10 PageID #: 179


                                                                             3


 1                (WHEREUPON, commencing at 10:08 a.m., the following

 2   proceedings were had in open court, to wit:)

 3                THE COURTROOM DEPUTY:     This is criminal cause for

 4   status conference.     Docket 18-CR-538, United States v. Ng Hwa.

 5                Will the parties please state their appearance for

 6   the record.

 7                THE COURT:   You can remain seated, Counsel.

 8                MS. KASULIS:    Jacqueline Kasulis and Alixandra Smith

 9   with the US Attorney's office, Jennifer Ambuehl with the money

10   laundering and asset recovery section, and Nikhila Raj from

11   the fraud section.

12                THE COURT:   Good morning, Counsel.

13                MS. KASULIS:    Good morning, Your Honor.

14                MR. AGNIFILO:   Good morning, Your Honor.       Marc A.

15   Agnifilo, Jacob Kaplan, Teny Geragos, and we are in court with

16   Roger Ng.    Good morning.

17                THE COURT:   Good morning.

18                Okay.   So what is the status of this matter today?

19                MS. KASULIS:    Your Honor, we have provided this

20   morning a fourth tranche of discovery.          We anticipate in the

21   next couple of weeks providing our final sort of smaller

22   tranche, which would comprise what we see as well our -- the

23   evidence that we would be presenting at trial.

24                There are some potential additional components of

25   discovery.    We plan to have discussions with defense counsel.



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 5 of 10 PageID #: 180


                                                                             4


 1   We don't see them as necessarily being directly relevant to

 2   the case, but we will, of course, share what that discovery is

 3   and have discussions with counsel to make sure that if they,

 4   in fact, want that discovery, we will provide it.

 5              Obviously, the investigation is ongoing, and so if

 6   we do obtain additional discovery, we will provide that to the

 7   defense as soon as we obtain it.

 8              THE COURT:     Okay.   So in view of the fact that

 9   discovery was disclosed today, I am assuming that you need

10   additional time, Counsel?

11              MR. AGNIFILO:     We think -- I do, Your Honor.

12              What we are thinking of doing, in light of the fact

13   that we have a May trial date, is possibly setting a motion

14   schedule with motions, have defense motions due sometime in

15   early February.     When we see --

16              THE COURT:     So you have a sense of what motions you

17   plan on making?

18              MR. AGNIFILO:     I have a sense of some, not of all.

19   We have had a very active discussion and negotiation with the

20   government on discovery issues.        So as these things mature and

21   as we see what the new discovery is, I am happy to keep the

22   government apprised and the Court apprised as to what the

23   other motions will be.

24              The way I see this case, and even though it is six

25   months off, it is never too early to start having these



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 6 of 10 PageID #: 181


                                                                              5


 1   thoughts, is possibly the most challenging issue is that most

 2   of the important actions took place overseas.          So that raises

 3   challenges in terms of making sure that we get the right

 4   documentary evidence that we're going to need for the trial,

 5   if there are witnesses that are abroad.

 6              So I think the majority of the motion practice is

 7   going to be, with that in mind, the possibility of Rule 15

 8   depositions of witnesses who might be abroad, different

 9   avenues that we might want to pursue to try to get documents

10   that are abroad.

11              We have gotten millions and millions of pages of

12   information from the government, and we are still getting some

13   more.   So since that's not quite a static situation, I don't

14   yet know exactly what we'll need, but we're going to try and

15   front load those issues for the Court and for the government

16   so that there are no surprises, you know, in the month or two

17   months leading up to trial that there's important evidence

18   overseas that we are still trying to get our hands on.            So I

19   see that being really the crux of it.

20              THE COURT:     Well, in view of the fact that you plan

21   to seek information from abroad, you do have to do that sooner

22   rather than later if you hope to keep the May trial date.

23              MR. AGNIFILO:     That's right, Judge.

24              THE COURT:     Which is based on how long these

25   applications usually take.



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 7 of 10 PageID #: 182


                                                                             6


 1              MR. AGNIFILO:     That's right.

 2              THE COURT:     And the process, even if you want to do

 3   Rule 15 depositions.

 4              MR. AGNIFILO:     Right.    So that's -- we are -- once

 5   we get all of the discovery, and I think we probably have the

 6   vast majority, but we don't quite have all of it, what we

 7   would do is go back to the government and try to do this in as

 8   collegial a manner as possible.        Because there are a lot of

 9   very complicated issues that, frankly, we could avoid.            Just a

10   for instance, if we see we want to call a certain witness who

11   might be a Goldman Sachs employee, and the government says,

12   well, we are going to call them, then that's a problem that we

13   don't have, so we don't have to focus on that.

14              So I think it is important to be as collegial and

15   prepared as early as we can be, because it is a lot of

16   material, and we are still going through it.          I mean, we are

17   talking multiple million -- I don't know what it is, 8 or 9

18   million pages of stuff.

19              We have it all on databases, and we are searching

20   through it, and we are making our way, certainly.           But I think

21   those would be the challenges of this case.

22              And so rather than, quite frankly, I don't want to

23   say wasting the Court's time, but making motions that really

24   aren't likely to resolve in anything meaningful, we can try

25   and focus on the things that are really going to, you know, be



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 8 of 10 PageID #: 183


                                                                              7


 1   kind of the crux of the case.       So we have had a very good

 2   dialogue, and I am sure it will continue.

 3                THE COURT:   So why don't we establish a motion

 4   schedule then.

 5                MR. AGNIFILO:   Very good, Judge.

 6                THE COURT:   When in February can you file your --

 7                MR. AGNIFILO:   First week, anytime that's good for

 8   the Court.

 9                THE COURT:   Make it February 7.

10                MR. AGNIFILO:   That's fine, Judge.

11                THE COURT:   How much time will the government need

12   to respond?    I appreciate that you don't know exactly what the

13   motions will be.

14                MS. KASULIS:    Say, two weeks, Your Honor.

15                THE COURT:   Okay.   So that will make it February 21.

16                And reply, Counsel?

17                MR. AGNIFILO:   A week after that, Judge.

18                THE COURT:   The 28th, for reply.

19                Okay.   And so to the extent the parties can get

20   together and resolve any issues prior to filing motions, that

21   would be helpful to the Court.       I am not going to set a date

22   yet for hearing.     It depends on what the motions are.         I don't

23   know whether or not there will be a need for a hearing.            But I

24   will put this over for a status at the end of January.            That

25   will give the Court an opportunity to by then hear from you,



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 9 of 10 PageID #: 184


                                                                             8


 1   Counsel, as to what motions you plan to make.

 2               MR. AGNIFILO:    Very good, Your Honor.

 3               THE COURT:    When are the parties available, the last

 4   week in January?     Either the week of the 20th or the 27th.

 5               MR. AGNIFILO:    Does the Court like these Fridays?

 6   We can do the 31st, if the Court can do it.

 7               THE COURT:    That's fine.    I will put it on for the

 8   31st.    I can't recall -- I believe I am on trial that week,

 9   but it shouldn't matter, especially if we make it at 10:00 in

10   the morning.

11               MR. AGNIFILO:    Very good.

12               MS. KASULIS:    That's fine for the government, Your

13   Honor.

14               MR. AGNIFILO:    That's fine for us.

15               THE COURT:    Okay.   So January 31, at 10:00 a.m.       And

16   I'm excluding time.

17               MR. AGNIFILO:    Yes, Judge.

18               THE COURT:    On consent of all parties.

19               MR. AGNIFILO:    That's correct.

20               THE COURT:    Is there anything else we need to

21   discuss today?

22               MS. KASULIS:    No, Your Honor.

23               MR. AGNIFILO:    Not from us.       Thank you, Judge.

24               THE COURT:    We're adjourned.      Have a good day,

25   everyone.



                    Annette M. Montalvo, CSR, RDR, CRR
                           Official Court Reporter
Case 1:18-cr-00538-MKB Document 33-1 Filed 01/30/20 Page 10 of 10 PageID #: 185


                                                                              9


 1               (WHEREUPON, at 10:15 a.m., the proceedings were

 2   concluded.)

 3

 4

 5
                                     * * * * *
 6
                             REPORTER'S CERTIFICATE
 7
               I, ANNETTE M. MONTALVO, do hereby certify that the
 8   above and foregoing constitutes a true and accurate transcript
     of my stenographic notes and is a full, true and complete
 9   transcript of the proceedings to the best of my ability.

10               Dated this 24th day of January, 2020.

11   /s/Annette M. Montalvo
     Annette M. Montalvo, CSR, RDR, CRR
12   Official Court Reporter

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
